Opinion issued September 13, 2012.




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-12-00732-CR
                             ———————————
              IN RE MATTHEW JAMES LEACHMAN, Relator



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      By petition for writ of mandamus, relator requests that this Court compel

respondent to void a June 2008 order sealing all photographs in the file in the

underlying case.1


1
      Relator was convicted of aggravated sexual assault of a child by a jury in State v.
      Leachman, No. 786224 in the 248th District Court of Harris County, Texas, the
      Honorable Joan Campbell presiding. The conviction was appealed. This Court
      affirmed the conviction, and the Court of Criminal Appeals and the United States
      Supreme Court both denied review. See Leachman v. State, No. 01-98-01255-CR,
      We deny the petition for writ of mandamus.

                                  PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




      2006 WL 2381441, at *13 (Tex. App.—Houston [1st Dist.] Aug. 17, 2006, pet.
      ref’d) (mem. op., not designated for publication), cert. denied, 128 S. Ct. 2995
      (2008).
                                           2